DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because the abstract should avoid claim type language including: “comprising”.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, and 9-12  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
2164.01 Test of Enablement [R-08.2012]
. The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Minerals Separation Ltd. v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable? That standard is still the one to be applied. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). Accordingly, even though the statute does not use the term "undue experimentation," it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988). See also United States v. Telectronics, Inc., 857 F.2d 778, 785, 8 USPQ2d 1217, 1223 (Fed. Cir. 1988) ("The test of enablement is whether one reasonably skilled in the art could make or use the invention from the disclosures in the patent coupled with information known in the art without undue experimentation."). A patent need not teach, and preferably omits, what is well known in the art. In re Buchner, 929 F.2d 660, 661, 18 USPQ2d 1331, 1332 (Fed. Cir. 1991); Hybritech, Inc. v. Monoclonal Antibodies, Inc., 802 F.2d 1367, 1384, 231 USPQ 81, 94 (Fed. Cir. 1986), cert. denied, 480 U.S. 947 (1987); and Lindemann Maschinenfabrik GMBH v. American Hoist & Derrick Co., 730 F.2d 1452, 1463, 221 USPQ 481, 489 (Fed. Cir. 1984). Any part of the specification can support an enabling disclosure, even a background section that discusses, or even disparages, the subject matter disclosed therein. Callicrate v. Wadsworth Mfg., Inc., 427 F.3d 1361, 77 USPQ2d 1041 (Fed. Cir. 2005)(discussion of problems with a prior art feature does not mean that one of ordinary skill in the art would not know how to make and use this feature). Determining enablement is a question of law based on underlying factual findings. In reVaeck, 947 F.2d 488, 495, 20 USPQ2d 1438, 1444 (Fed. Cir. 1991); Atlas Powder Co.v.E.I. du Pont de Nemours & Co., 750 F.2d 1569, 1576, 224 USPQ 409, 413 (Fed. Cir. 1984). 
2164.01(a) Undue Experimentation Factors [R-08.2012]
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to: 
(A) The breadth of the claims; 
(B) The nature of the invention; 
(C) The state of the prior art; 
(D) The level of one of ordinary skill; 
(E) The level of predictability in the art; 
(F) The amount of direction provided by the inventor; 
(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) (reversing the PTO’s determination that claims directed to methods for detection of hepatitis B surface antigens did not satisfy the enablement requirement). In Wands, the court noted that there was no disagreement as to the facts, but merely a disagreement as to the interpretation of the data and the conclusion to be made from the facts. In re Wands, 858 F.2d at 736-40, 8 USPQ2d at 1403-07. The court held that the specification was enabling with respect to the claims at issue and found that "there was considerable direction and guidance" in the specification; there was "a high level of skill in the art at the time the application was filed;" and "all of the methods needed to practice the invention were well known." 858 F.2d at 740, 8 Id., 8 USPQ2d at 1407. 
It is improper to conclude that a disclosure is not enabling based on an analysis of only one of the above factors while ignoring one or more of the others. The examiner’s analysis must consider all the evidence related to each of these factors, and any conclusion of nonenablement must be based on the evidence as a whole. 858 F.2d at 737, 740, 8 USPQ2d at 1404, 1407. 
A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993). 


These claims recite a relatively broadly limited terry fabric for towel applications in well-developed and well known general state of prior art terry fabric towels which have been produced and used for at least 100 years or more for cleaning, drying, and moisture absorption end use applications.  This amount of time of wide knowledge and use of terry fabric/towels by those of ordinary skill show a clear level of predictability in the art of terry fabric towels that the claims regarding ‘average total weight’ of the whole fabric being “less than” the ‘average weight’ of the upper pile/surface is a physical impossibility.
Specifically the claims recite: ‘wherein an overall average weight of the terry fabric is less than the first average surface weight and greater than the second average surface weight’.  This scenario is a physical impossibility.  The overall average weight includes all of the weight of all of the surfaces and the ground fabric.  The overall average weight is equal to the upper surface average weight + the ground fabric average weight + the lower surface average weight.  The upper surface average weight is the weight of the upper .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)1 as being anticipated by US 8578972 (“Duan”).
Regarding claims 1, 5, 6 and 7, Duan discloses - A terry fabric (Fig. 3) comprising: a top surface having a first pile weight and a first average weight (top surface of fabric in fig. 3 has outer high terry [pile] 2 having a ‘first pile/surface weight’); and
bottom surface of fabric in fig.3 has inner low terry [pile] 3 having a ‘second pile/surface weight’), wherein the first average pile/surface weight (weight of outer high terry [pile] 2; disclosed as natural fiber including cotton, wool, silk, linen, soy or bamboo fiber or a blend) is greater than the second average pile/surface weight (weight of inner low terry [pile] 3 is disclosed as a ‘microfiber’ single fiber line having density less than .55 dtex;  therefore the bottom surface inner low terry/pile has a lower weight and a lower average weight than the upper surface outer high terry/pile).  These claims all recite: ‘wherein an overall average weight of the terry fabric is less than the first average surface weight and greater than the second average surface weight’.  This scenario is a physical impossibility.  The overall average weight includes all of the weight of all of the surfaces and the ground fabric.  The overall average weight is equal to the upper surface average weight + the ground fabric average weight + the lower surface average weight.  The upper surface average weight is the weight of the upper pile yarns and upper half of the ground fabric; the lower surface weight is the weight of the lower pile yarns and the lower half of the ground fabric.  All weight measurements inherently are greater than 0.  Therefore, it would be impossible for the overall average weight of the fabric to be less than one of the components’ average weight.  Since this limitation is not physically possible the claim is rejected by disclosure of what is discernible and clearly required from the language of claim 1.
Regarding claim 2, Duan discloses top surface comprised of a first yarn (upper surface outer high terry/pile 2).
bottom surface inner low terry/pile 3).
Regarding claim 4, Duan discloses the first yarn upper surface outer high terry [pile] 2 as natural fiber including cotton, wool, silk, linen, soy or bamboo fiber or a blend; and discloses the second yarn bottom surface inner low terry/pile 3 as a ‘microfiber’ single fiber line having density less than .55 dtex; therefore first yarn is ‘coarser’ than second yarn as claimed.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8578972 (“Duan”) in view of “Scouring” (Textile fashion study, attached Non-patent literature reference).
Regarding claims 9, 13, 14 and 15, Duan discloses – A woven terry fabric (Fig. 3) comprising: a top surface having a first pile weight and first average pile weight (top surface of fabric in fig. 3 has outer high terry [pile] 2 having a ‘first pile/surface weight’); and
a bottom surface having a second pile weight and second average pile weight (bottom surface of fabric in fig.3 has inner low terry [pile] 3 having a ‘second pile/surface weight’), wherein the first pile/surface weight and average weight (weight of outer high terry [pile] 2; disclosed as natural fiber including cotton, wool, silk, linen, soy or bamboo fiber or a blend) is greater/different than the second pile/surface weight (weight of inner low terry [pile] 3 is disclosed as a ‘microfiber’ single fiber line having density less than .55 dtex;  therefore the bottom surface inner low terry/pile has a lower weight and lower average weight than the upper surface outer high terry/pile).  
New limitations to claim 9 regarding “average total weight” in comparison to the “average surface weight” of upper and lower surface are addressed in 112 and current rejection to claim 1 cited above.  These claims all recite: ‘wherein an overall average weight of the terry fabric is less than the first average surface weight and greater than the second average surface weight’.  This scenario is a physical impossibility.  The overall average weight includes all of the weight of all of the surfaces and the ground fabric.  The overall average weight is equal to the upper surface average weight + the ground fabric average weight + the lower surface average weight.  The upper surface average weight is the weight of the upper pile yarns and upper half of the ground fabric; the lower surface weight is the weight of the lower pile yarns and the lower half of the ground fabric.  All weight measurements inherently are greater than 0.  Therefore, it would be impossible for the overall average weight of the fabric to be less than one of 
Regarding claim 10, Duan discloses top surface comprised of a first yarn (upper surface outer high terry/pile 2).
Regarding claim 11, Duan discloses the bottom surface comprised of a second yarn (bottom surface inner low terry/pile 3).
Regarding claim 12, Duan discloses the first yarn upper surface outer high terry [pile] 2 as natural fiber including cotton, wool, silk, linen, soy or bamboo fiber or a blend; and discloses the second yarn bottom surface inner low terry/pile 3 as a ‘microfiber’ single fiber line having density less than .55 dtex; therefore first yarn is ‘coarser’ than second yarn as claimed.
The only limitation not explicitly disclosed are a ‘scouring’ of the bottom pile yarn step.
However, ‘Scouring’ is referenced as it explicitly teaches, “Scouring is the pretreatment process of wet processing technology. Scouring is the first stage of pretreatment.
Before dyeing or printing of textile materials natural fibers must pass scouring process… Scouring is the process by which natural (oil, wax, gum, fat etc) as well as added (during fabrication process) impurities are removed completely as possible. Especially hydrophobic character which is present in the fiber of fabric is removed by this process (page 1 of document)”.
.
Response to Arguments
Applicant's arguments filed 10/26/2021 have been fully considered but they are not persuasive. 
Remarks regarding claimed limitations to ‘average surface weight’ of the fabric as a whole in comparison to the upper pile/surface component and lower pile/surface components are incorrect.  The average total of the overall fabric weight cannot be less than the average surface weight of the upper pile/surface weight.  The average total overall surface fabric weight is the addition of the average upper pile/surface weight PLUS the average lower pile/surface weight.  Weight being a non-zero measured value there is no way the average total fabric weight could ever be less than the average weight of any of the components that make up the total overall fabric.  Perhaps the applicant is referring to average yarn density or average yarn length or some other variable but the claim to ‘average total fabric weight’ being less than ‘average upper surface weight’ is not physically possible and does not provide enablement to one of ordinary skill in the art to make and or use the invention without undue experimentation as no scenario exists in which the claimed limitation is valid.
The rejections remain.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H MUROMOTO JR whose telephone number is (571)272-4991.  The examiner can normally be reached on M-Th 730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ROBERT H MUROMOTO JR/Primary Examiner, Art Unit 3732